DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image input section”, “a determination section”, “a determination result output section”, “a binarization processing section”, “a block detection section”, “a brightness difference detection section”, “a white region detection section”, “a histogram generation section” in claims 1-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determine whether a determination target region contains a feature of a gauze image and report detection of a gauze pad in the input image.
The limitations of determine whether a determination target region contains a feature of a gauze image and report detection of a gauze pad in the input image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, a person could either watch a video of the surgery or the surgery itself determine which objects are gauze or not and count those objects which are gauze.
th paragraph, therefore invoke a processor.  The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the reporting and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fuente “Parallel Computing for Real Time Gauze Detection in Laparoscopy Images”1
Fuente discloses 1. A gauze detection system, comprising: 
an image input section to input a taken image;  (Fuente, Abstract, “Abstract— Automatic systems are crucial for expanding the capabilities of surgeons, especially in minimally invasive surgery. In this paper we present an image processing system that detects in real time the surgical sponges in the video captured by the endoscope. This application is the first part of an automatic system to avoid the risk of inadvertent retention of gauzes in the patient body after the operation. The detection algorithm present real time capabilities using an affordable multicore hardware.”)
a determination section to determine whether a determination target region contains a feature of a gauze image by image processing, the region having a predetermined size in an input image; and   (Fuente, pg. 3, II.A; “The image generated with the LBP codes are divided in rectangular blocks whose histograms are compared against the ULBP codes of a gauze model image. In general, the gauze
model image will not have the same size as the image blocks. Consequently, in order to compare the histograms coherently, they have been normalized using the L1 norm. Then the normalized histograms have been compared using Chi-Square distance: EQN (3) where n is the number of bins (number of ULBP codes), xi is a value of a bin in the model histogram and yi is the value of the same bin in the image block histogram. 
The results using squared blocks of size 100x100 on a 1366x1080 image are shown in figure 2. The LBP operator detects appropriately the gauze in the image but it also marks a false large area confused by glints. This is because LBP consider the texture patterns but it overlooks the magnitude of
the gray level differences. This magnitude, called contrast, is an important indication for texture description.”)
(Fuente, Fig. 2 & 4, the red boxes over the gauze


    PNG
    media_image1.png
    282
    357
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    766
    971
    media_image2.png
    Greyscale


Figure 2. a) Sample image. b) Results using the operator LBPriu2 on 100x100 size blocks.)

Fuente discloses 2. The gauze detection system according to claim 1, wherein the determination result output section includes a display control section to display, with emphasis, the determination target region determined to contain the feature of the gauze image in the taken image. (Fuente, Fig. 2 & 4, the red boxes over the gauze


    PNG
    media_image1.png
    282
    357
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    766
    971
    media_image2.png
    Greyscale


Figure 2. a) Sample image. b) Results using the operator LBPriu2 on 100x100 size blocks.)



Fuente discloses 4. The gauze detection system according to claim 1, wherein the determination section further comprises 
 (Fuente, pg. 3, II.A; “The local contrast can be assessed in the circular neighborhood using the variance:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The variance, as a rotation invariant measure of the contrast, has been included in our application to obtain a more discriminatory detection. In addition to the ULBP histogram comparison, the variance of the blocks is contrasted with the variance of the gauze model. The result is presented in figure 3.”, where the variance reads on the “difference in brightness between adjacent pixels” in the target region  by comparison of  the variance of the gauze model reads on  )

Fuente discloses 6. The gauze detection system according to claim 1, wherein the determination section further comprises 
a histogram generation section to generate a normalized histogram of brightness of pixels in the determination target region; and a uniformity determination section to determine that the determination target region contains the feature of the gauze image in a case of the histogram dispersed with predetermined homogeneity. (Fuente, pg. 3, II.A; “The image generated with the LBP codes are divided in rectangular blocks whose histograms are compared against the ULBP codes of a gauze model image. In general, the gauze model image will not have the same size as the image blocks. Consequently, in order to compare the histograms coherently, they have been normalized using the L1 norm. Then the normalized histograms have been compared using Chi-Square distance: EQN (3) where n is the number of bins (number of ULBP codes), xi is a value of a bin in the model histogram and yi is the value of the same bin in the image block histogram.”)

	Claims 9 and 10 are rejected under similar grounds as claim one.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuente in view of Well-Known-Art ((evidenced by Dugan 2006/0204107), paragraph 04, “Neural networks may also be used in vehicle recognition systems and other object recognition problems.”)
Fuente discloses 7. The gauze detection system according to claim 1,  Fuente uses LBP pattern  to detect a guaze, but does not use a Neural Network, in particular “wherein the determination section further comprises a neural network to learn a feature pattern of the gauze image, and determines that the determination target region contains the feature of the gauze image in a case of an image of the determination target region, the region having a predetermined size in the input image, coinciding with the feature pattern learned by the neural network.
	The Examiner takes Official Notice, that it is well known before the effective filing date, that a Neural Network can be used to identify any type of object, including but not limited to gauze.  

The suggestion/motivation for doing so would have been by using a model that was trained by examples, which may be more accurate.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Fuentes with Well Known Art to obtain the invention as specified in claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes in view of White (2018/0082480). 
Fuente discloses 8. The gauze detection system according to claim 1, further comprising: 
But does not expressly disclose “ a movement detection section to detect a movement direction of the region determined to contain the feature of the gauze image by the determination section in terms of a plurality of temporally continuous input images; and a counting section to count the number of gauze pads moved from outside to inside of a range of the input images and the number of gauze pads moved from inside to outside of the range of the input images based on a detection result of the movement detection section, wherein the determination result output section to report remaining gauze in a case of the number of gauze pads moved from inside to outside of the range of the input images less than the number of gauze pads moved from outside to inside of the range of the input images” 
 (White, “[0048] The information UIs 302-306 may include a procedure information UI 302, a patient information UI 304, or an active count UI 306. These UIs 302-306 may be displayed as virtual components in a heads-up portion of the AR display 300. In an example, during a surgical procedure, the active count UI 306 may be used to monitor surgical instruments, sponges, gauze, or other materials used during the surgical procedure. For example, the AR display 300 may be in communication with one or more cameras (e.g., a camera on an AR device including the AR display 300, or a remote camera) or one or more other detection devices. A detection device may be used to track the surgical instruments, sponges, gauze, etc. during the surgical procedure. A count of these may be shown on the active count UI 306. The active count UI 306 may allow a surgeon to easily see whether all items are accounted for, such as before finishing the surgical procedure (e.g., before closing the patient).”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to track and count the detected gauzes of Fuentes as shown by White.
The suggestion/motivation for doing so would have been to allow a surgeon to easily see whether all items are accounted for, such as before finishing the surgical procedure

Therefore, it would have been obvious to combine Fuentes with White to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claim 3 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8095328